DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (US 2003/0189466) in view of Cho (US 2004/0150483).
Regarding claim 17, Kitamura teaches a digitally-controlled oscillator (Figure 16; See details of variable capacitor section 12a in figure 2) comprising:
an inductor circuit (1-2) connected to a first power node (VDD) that is configured to supply a first power supply voltage (positive supply voltage);
a current mirror circuit (5-6) connected between the inductor circuit (1-2) and a current circuit (7) that is configured to supply a bias current (to 5-6); and
a variable capacitor circuit (12-13) connected between the current mirror circuit (5-6) and the inductor circuit (1-2) and having capacitance determined based on a control signal including digital data of N bits (TUNE1-1 through TUNEK-1), where N is a natural number (para. [0034]),
wherein the variable capacitor circuit (see details of 12a in figure 2) includes a first transistor (41) and a second transistor (4k) connected to each other in parallel, each of the first transistor (41) and the second transistor (4k) comprising a gate connected to a node (between 1 and 5) between the current mirror circuit (5-6) and the inductor circuit (1-2), and a source and a drain configured to commonly receive the control signal (TUNE),
wherein the source and the drain of the first transistor (41) are free from a direct connection to a source or a drain of other transistors (The source and the drain of transistor 41 are not directly connected to any other transistors),
wherein the source and the drain of the second transistor (4k) are free from a direct connection to a source or a drain of other transistors (The source and the drain of transistor 4k are not directly connected to any other transistors).
Kitamura fails to teach wherein a first size of the first transistor is different from a second size of the second transistor.
However, it is well-known to those of ordinary skill in the art to configure variable capacitances of a VCO with different values to provide greater tuning resolution. For example, see the binary weighted varactors discussed in para. [0034] of Cho.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the sizes of the transistor-based variable capacitances of Kitamura because such a modification would have been implementing a well-known variable capacitor array configuration.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Cho and Hoshino (US 10,270,388; reference of record).
Regarding claim 18, Kitamura teaches wherein the variable capacitor circuit comprises a plurality of unit capacitor blocks (different groups/subsets of transistors in the set of transistors 41-4k) connected to each other in parallel, and
wherein each of the plurality of unit capacitor blocks respectively comprise the first transistor and the second transistor (41-4k).
Kitamura fails to teach an RC circuit connecting the plurality of unit capacitor blocks to the node between the current mirror circuit and the inductor circuit.
Hoshino teaches (figure 2) an RC circuit (40, 44) connecting a capacitor block (41) to a node (P) between a current mirror circuit (82-33) and an inductor circuit (61). The RC circuit (40, 44) provides DC blocking capabilities (col. 4, lines 15-20) and biasing (4; 38-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an RC circuit to the DCO of Kitamura because such a modification would have provided the benefits of blocking unwanted DC voltages and adding bias to the capacitor blocks of Kitamura.
As for claim 19, Kitamura teaches wherein the control signal (TUNE1-1 through TUNEK-1) is input to each of the plurality of unit capacitor blocks (different groups/subsets of transistors in the set of transistors 41-4k) and has a voltage level corresponding to the digital data (para. [0034]).
As for claim 20, Kitamura modified by Cho teaches wherein the plurality of unit capacitor blocks comprises a first unit capacitor block (transistors 41 through 4k-3) and a second unit capacitor block (4k-2 through 4k), and
wherein a difference between a maximum value and a minimum value of capacitance provided by the first unit capacitor block is different from a difference between a maximum value and a minimum value of capacitance provided by the second unit capacitor block (The binary weighting of Cho add to Kitamura generates this difference between capacitances).

Allowable Subject Matter
Claims 1, 2, and 4-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Thaller, fails to teach:
“wherein the first transistor is free from a direct connection in series to other transistors within the first varactor element, and the second transistor is free from a direct connection in series to other transistors within the second varactor element”, as set forth in claim 1; and
“wherein the first transistor is free from a direct connection in series to other transistors within the first varactor element, wherein the second transistor is free from a direct connection in series to other transistors within the second varactor element”, as set forth in claim 11.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                       
November 3, 2022